United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-4052
                                   _____________

Raphael Williams,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Delta Dental Plan of Missouri; Beck,    * District of Missouri.
Grieshaber, Haffmer, Hotz, Maguire,     *
Oleskevich, Tonsi, DDS, PC, doing       *        [UNPUBLISHED]
business as Sunset Hill Dental Group, *
                                        *
             Appellees.                 *
                                  _____________

                                 Submitted: September 12, 1997
                                     Filed: September 23, 1997
                                  _____________

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MORRIS
       SHEPPARD ARNOLD, Circuit Judge.
                                    _____________
PER CURIAM.
       The complaint filed by the plaintiff, Raphael Williams, who is black, asserted
claims of race discrimination under 42 U.S.C. § 1981, antitrust violations under
Section 1 of the Sherman Act, and a state-law claim of tortious interference with a
business relationship. The lawsuit is founded primarily on the denial by Delta Dental
Plan of Missouri of certain claims submitted by Williams, a periodontist, for treatment
of patients insured by Delta Dental. The District Court1 determined that Williams's
evidence was insufficient to support a prima facie case of race discrimination for
purposes of § 1981. As to the Sherman Act claims, the court noted Williams's
concession that he lacked evidence to support them. Accordingly, the District Court
granted summary judgment to the defendants with respect to the § 1981 and Sherman
Act claims. Having thus eliminated the federal-law claims from the case, the District
Court declined to exercise pendent jurisdiction (or, to use the current terminology,
supplemental jurisdiction) over the state-law tortious interference claim, and dismissed
that claim for lack of subject-matter jurisdiction. The court also granted, in part, the
defendants' motions for sanctions against Williams for his repeated failures to comply
with discovery orders.

       Williams appeals the Distict Court's dispositions of his § 1981 and tortious
interference claims, as well as the court's imposition of sanctions. Having considered
all of Williams's arguments, we conclude that the District Court (1) was correct in
determining that Williams's evidence was insufficient to support a prima facie case of
race discrimination under § 1981, (2) did not abuse its discretion in declining to
exercise jurisdiction over the tortious interference claim, and (3) did not abuse its
discretion in imposing sanctions upon Williams. Our review of the record satisfies us
that the sanctions imposed were appropriate in amount, and we cannot say that the
court abused its discretion by imposing them upon Williams rather than upon his
attorney.2 Because no error of law or abuse of discretion appears and an opinion would
add nothing new to the corpus juris, we forego extended discussion. The challenged
orders of the District Court are AFFIRMED. See 8th Cir. R. 47B.



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      2
       Williams's counsel in this appeal was not his attorney in the District Court
proceedings.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-